   Case 1:19-cr-00059-LO Document 229 Filed 07/20/21 Page 1 of 2 PageID# 2009



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division


UNITED STATES OF AMERICA
                                                           No. 1:19-cr-59
       v.
                                                           The Honorable Liam O’Grady
DANIEL EVERETTE HALE,

                       Defendant.


                                        MOTION TO SEAL

       The United States of America, through undersigned counsel, pursuant to Local Criminal

Rule 49 of the United States District Court for the Eastern District of Virginia, respectfully requests

that the Court seal certain documents accompanying this motion.

                                              Respectfully Submitted,

                                              Raj Parekh
                                              Acting United States Attorney

                                      By:            /s/
                                              Alexander P. Berrang
                                              Gordon Kromberg
                                              Assistant United States Attorneys
                                              United States Attorney’s Office
                                              2100 Jamieson Avenue
                                              Alexandria, Virginia 22314
                                              Phone: (703) 299-3700
                                              Fax: (703) 299-3981
                                              Email: alexander.p.berrang@usdoj.gov
                                              Email: gordon.kromberg@usdoj.gov

                                              Heather Schmidt
                                              Senior Trial Attorney
                                              National Security Division
                                              U.S. Department of Justice
                                              950 Pennsylvania Avenue, NW
                                              Washington, DC 20530
                                              heather.schmidt@usdoj.gov
   Case 1:19-cr-00059-LO Document 229 Filed 07/20/21 Page 2 of 2 PageID# 2010



                                  CERTIFICATE OF SERVICE

       I hereby certify that on July 20, 2021, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will send a notification of such filing to counsel of record

in this case. I also provided an electronic copy to all counsel of record by means of electronic mail.




                                              Respectfully Submitted,

                                              Raj Parekh
                                              Acting United States Attorney

                                      By:            /s/
                                              Alexander P. Berrang
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              2100 Jamieson Avenue
                                              Alexandria, Virginia 22314
                                              Phone: (703) 299-3700
                                              Fax: (703) 299-3981
                                              Email: alexander.p.berrang@usdoj.gov




                                                   2
